Citation Nr: 0434247	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-23 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether the rating decision of December 6, 1960, which 
denied entitlement to service connection for defective 
hearing, should be reversed or revised on the grounds of 
clear and unmistakable error (CUE).

2.  Entitlement to a effective date earlier than April 27, 
1999, for service connection for tinnitus.

3.  Entitlement to a rating in excess of 40 percent for 
bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from December 1950 through September 1954.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

In April 2004, during the course of the appeal, the veteran 
had a hearing at the RO before the undersigned Veteran's Law 
Judge.

After reviewing the record, the Board is of the opinion that 
further development of the record is warranted with respect 
to the issue of entitlement to an increased rating for 
bilateral sensorineural loss.  Accordingly, that issue is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The veteran need take no action with 
respect to that issue unless he is notified to do so.


FINDINGS OF FACT

1.  The veteran did not appeal the RO's December 6, 1960 
decision, which denied the veteran's claim of entitlement to 
service connection for defective hearing. 
2.  On December 6, 1960, the correct facts, as they were 
known at the time, were before the RO, and the statutory and 
regulatory provisions in existence at the time were correctly 
applied.

3.  On April 27, 1999, the RO received the veteran's claim of 
entitlement to service connection for tinnitus.

4.  By a rating action in October 2001, the RO granted the 
veteran's claim of entitlement to service connection for 
tinnitus, effective April 27, 1999. 


CONCLUSIONS OF LAW

1.  The RO's December 6, 1960, decision, which denied 
entitlement to service connection for defective hearing, is 
final.  38 U.S.C. § 4005 (1958); 38 C.F.R. § 3.104(a) (1960).  

2.  The criteria for reversing or revising the RO's December 
6, 1960, on the basis of CUE, have not been met.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a) (2004).

3.  The criteria for an effective date prior to April 27, 
1999, for service connection for tinnitus have not been met.  
38 U.S.C.A. §§ 5110(a)-(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(a)-(b)(2)(i) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE

In August 1960, the RO received the veteran's claim of 
entitlement to service connection for hearing loss 
disability.

At that time, service connection connoted many factors, but 
basically, it meant that the facts, shown by the evidence, 
established that a particular disease or injury resulting in 
disability was incurred coincident with active military, 
naval, or air service, or, if it had preexisted such service, 
had been aggravated therein.  38 U.S.C. § 310 (1958); 
38 C.F.R. § 3.303(a) (1960).  For the showing of chronic 
disease in service there was required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  When the disease identity was 
established, there was no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology was required 
only where the condition noted during service (or in the 
presumptive period) was not, in fact, shown to be chronic or 
where the diagnosis of chronicity could be legitimately 
questioned.  When the fact of chronicity in service was not 
adequately supported, then a showing of continuity after 
discharge was required to support the claim.  38 C.F.R. 
§ 3.303(b) (1960).  Service connection may, however, could 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
established that the disease was incurred in service. 
38 C.F.R. § 3.303(d) (1960).  

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) developed certain chronic conditions, such 
as organic disease of the nervous system, to a degree of 10 
percent or more within one year from separation from service, 
such diseases were presumed to have been incurred in service 
even though there was no evidence of such disease during the 
period of service.  38 U.S.C. §§ 301, 312 (1958); 38 C.F.R. 
§§ 3.307, 3.309 (1960).  That presumption was rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C. § 313 
(1958); 38 C.F.R. § 3.307 (1960).

In 1960, disability evaluations were determined by comparing 
the manifestations of a particular disability with the 
criteria set forth in diagnostic codes (DC's) in the Schedule 
for Rating Disabilities, 1945 Edition (rating schedule).  
First, the level the level of decibel levels lost in each ear 
was determined during controlled speech reception testing or 
during pure tone audiometry.  In controlled speech reception 
testing the veteran's ability to hear the conversational 
voice was measured at various distances.   Pure tone 
audiometry compared the average decibel loss in each ear at 
three frequencies:  500, 1000, and 2000 hertz.   The rating 
schedule then established six levels of auditory acuity, from 
Level A for lesser degrees of hearing impairment through 
Level F for greater degrees of hearing impairment.  After 
determining the level of auditory acuity in each ear, those 
levels were combined to give an overall level of hearing 
impairment.  Schedule for Rating Disabilities, 1945 Edition:  
Rating of Disability from Hearing Impairments as amended by 
extension 8-B, dated March 23, 1956, and extension 8-C, dated 
June 22, 1956.

Evidence on file in August 1960 consisted of the veteran's 
service medical records and the report of an audiogram 
performed in July 1955 by L. R. B., Jr., M.D.  Such evidence, 
including the reports of his service entrance and separation 
examinations, was negative for any complaints or clinical 
findings of hearing loss disability in service.  

During the July 1955 audiogram, the veteran demonstrated the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
40
40
40
LEFT
15
20
25
45
45

There were no reports of speech audiometry.

The results of the July 1955 audiogram, showed that the 
veteran's average decibel loss at 500, 1000, and 2000 hertz 
(after rounding) was 23 decibels in the right ear and 20 
decibels in the left ear.  Such findings corresponded to a 
literal designation of Level B hearing loss disability in his 
right ear and Level A hearing loss disability in his left 
ear.  When combined, such findings were commensurate with a 
noncompensable rating under DC 6296.

Absent evidence of hearing loss disability in service or 
hearing loss disability to a degree of 10 percent during the 
year after the veteran's discharge from service, the RO 
denied entitlement to service connection.  

Later in December 1960, the veteran was notified of that 
decision, as well as his appellate rights; however, a notice 
of disagreement was not received with which to initiate the 
appellate process.  Therefore, that decision became final 
under the law and regulations then in effect.  38 U.S.C.A. 
§ 4005; 38 C.F.R. § 3.104.  

The veteran now claims that the RO's December 1960 decision 
was the result of CUE and that it should be reversed or 
revised as if it had never been made.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims 
(hereinafter, Court) has consistently stressed the rigorous 
nature of the concept of CUE, stating that such is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
RO, or the statutory and regulatory provisions extant at the 
time were incorrectly applied.  Simply to claim CUE on the 
basis that the previous adjudication improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE, nor can broad-brush allegations of failure 
to follow the regulations or failure to give due process, or 
any other general, non-specific claim of error meet the 
restrictive definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993); Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  

The mere misinterpretation of facts does not constitute CUE.  
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1993).  A 
finding of CUE must be based on the record and the law that 
existed at the time of the prior decision.  Russell at 313 -
14.  Subsequently developed evidence may not be considered in 
determining whether error existed in the prior decision.  
Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  

During his hearing in April 2004 and in a statement, received 
in July 2002, the veteran set forth several theories of the 
case.  He testified that a key piece of evidence on file in 
December 1960 was no longer in his claims folder.  He 
reported that at the time he submitted his initial claim for 
hearing loss disability, he had attached a copy of an August 
11, 1960, physical examination report, which showed that his 
hearing loss disability had become very much worse.  

Although the veteran's claim form (VA Form 21-526) received 
at the RO in August 1960, indicates that a copy of such a 
report was attached, there is no other evidence that it was 
actually received.  Indeed, it was never mentioned in the 
RO's decision of December 6, 1960, decision.  Even if it had 
been received, however, the fact that it was not mentioned 
did not mean that the RO did not consider it.  Government 
officials are presumed to have properly discharged their 
official duties.  Unless rebutted by clear evidence to the 
contrary, VA employees are entitled to the benefit of this 
presumption.  United States v. Chemical Foundation, Inc., 272 
U.S. 1 (1926).  

Arguably, the notation on the VA Form 21-526, dated in August 
1960, may raise an inference that the August 1960 report of a 
hearing examination was once of record; however it is hardly 
the type of clear evidence required to rebut the presumption 
of administrative regularity accorded public officials.

Implicit in the veteran's argument is that had the August 
1960 report been considered, the RO would have undoubtedly 
granted service connection or at least would have further 
developed the record and requested a VA examination.  He 
maintains that had such an examination taken place, it would 
have clearly supported his claim for service connection.  In 
this regard, he cites the report of a June 1999 examination 
in which the VA examiner stated that he had reviewed of the 
report review of the July 1955 audiogram.  Following that 
review, the examiner concluded that the veteran's hearing 
loss was due to significant noise exposure encountered during 
the veteran's military service.  

Not only is the foregoing theory of the case speculative in 
nature, it relies, at least in part, on the opinion of a VA 
examiner which was not a part of the record in 1960.  As 
noted above, subsequently developed evidence is of no force 
or effect in considering a claim of CUE.  Moreover, the 
veteran's argument goes to the manner in which the RO weighed 
and evaluated the evidence.  As noted above, a claim that the 
RO improperly weighed and evaluated the evidence cannot rise 
to the level of CUE.  

The veteran also contends that its December 1960 decision was 
the result of CUE, because the RO did not consider the 
possibility of direct service connection for hearing loss 
disability.  He maintains that had it done so, service 
connection would have been granted.  

Despite the veteran's contentions, the report of the December 
1960 rating board decision rather clearly addressed the 
potential for direct service connection, when it noted no 
evidence of hearing loss disability in service.  Indeed, 
there simply was no evidence on file at the time which even 
suggested that the veteran's hearing loss disability was in 
any way related to service, and the veteran has not cited 
any.  Moreover, in VA-Form 21-526, received in August 1960, 
the veteran acknowledged that he had not been treated for any 
disease or injury in service.  In fact, his contentions were 
directed at the possibility of service connection during the 
first year after service.  Consequently, it cannot be said 
that the RO either failed to consider the possibility of 
direct service connection; ignored evidence of direct service 
connection; or otherwise committed CUE with respect to the 
question of direct service connection.

Finally, the veteran maintains that the RO's December 1960 
rating decision was clearly erroneous because the signature 
of the panel's doctor does not match the typewritten 
signature block.  He contends that such action was not 
permissible in accordance with M21-1, Part VI, Change 52, 
2.04.  Change 52, however, was not dated until August 26, 
1996, well after the rating decision in question.  Moreover, 
it does not deal with the signatures on rating decisions.  

Provisions applicable to signatures on rating decisions are 
found at M21-1, Part VI, Change 92, 2.04.  Again, however, 
that change was not dated until September 2002, many years 
after the December 1960 rating decision.  Moreover, the 
change applies to ratings in which two signatures are 
required, not three.  Further, that change does not proscribe 
the substitution of one rating specialist for another.  
Rather, it requires that if there is a substitution, the 
substitute rating specialist must review the claims folder, 
fully participate in the rating and be jointly responsible 
with the other specialist for its completeness and accuracy.  
It strongly suggests that absent such actions, the mere 
signing of the rating document by one rating specialist for 
another is not permissible.  In any event, the citation to 
M21-1, Part VI, Change 52, 2.04 is of no force or effect in 
establishing CUE in the RO's December 1960 decision.

In light of the foregoing, the Board finds that the correct 
facts, as they were known in December 1960, were before the 
RO.  The Board also finds that the statutory and regulatory 
provisions extant at the time were correctly applied.  There 
was simply no error of fact or law, that when called to the 
attention of later reviewers would compel the conclusion that 
the result would have been manifestly different but for the 
error.  Accordingly, the claim to reverse or revise the 
December 6, 1960, decision on the basis of CUE is not 
warranted.

In arriving at this decision, the Board has considered the 
VA's statutory duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002);  38 
C.F.R. § 3.159 (2004).  Such duty, however, is not applicable 
to claims of CUE, as they involve a review of the record and 
applicable laws which were in existence at the time the 
decision in question was made.  As noted above, subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  Accordingly, 
the Board will make no further effort to develop the record 
with respect to the veteran's CUE claim.

II.  Earlier Effective Date

In its October 2001 rating action, the RO granted the 
veteran's claim of entitlement to service connection for 
tinnitus, effective April 27, 1999.

Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  There is an exception in that the effective 
date of disability compensation will be the day following the 
veteran's separation from active service, if the claim is 
received within 1 year after the veteran's separation from 
service.  Otherwise, the effective date will be the date of 
the receipt of the claim, or the date entitlement arose, 
whichever is later (emphasis added).  Separation from service 
means separation under conditions other than dishonorable 
from continuous active service which extended from the date 
the disability was incurred or aggravated.  38 U.S.C.A. 
§ 5110(a)-(b)(1); 38 C.F.R. § 3.400(b)(2)(1). 

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA. 38 U.S.C.A.  § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2004). 

In this case, the evidence shows that on April 27, 1999, the 
RO received the veteran's request to reopen a claim of 
entitlement to service connection for hearing loss 
disability.  By a rating action in July 1999, the RO granted 
that claim, effective April 27, 1999.  

In July 2001, the RO received the veteran's claim of 
entitlement to service connection for tinnitus.  In its 
October 2001 rating action, the RO granted that claim 
effective April 27, 1999.  

The veteran now claims an earlier effective date primarily on 
the basis that in March 1989, he presented a private medical 
record to the RO which showed that he had had tinnitus as 
early as 1972.  
Although the veteran did submit such a report, there was no 
evidence accompanying that report indicating his intent to 
apply for service connection for tinnitus.  Indeed, the RO 
did not receive such a claim until many years later.  

On April 27, 1999, the RO received the veteran's request to 
reopen a claim of entitlement to service connection for 
defective hearing.  Following a liberal reading, the RO 
interpreted that request as also containing a claim of 
entitlement to service connection for tinnitus.  Thus, even 
if the initial manifestations of tinnitus had occurred 
earlier, there is no basis for an earlier effective date.  
The law is clear - the date of the receipt of the claim 
controls, as it occurred later than the date entitlement 
arose.  Accordingly, the appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

Since the law, and not the facts, is dispositive of the 
issue, no amount of development would allow the veteran to 
prevail.  Such development would serve no useful purpose and, 
therefore, need not be performed in order meet VA's statutory 
duty to assist the veteran in the development of his appeal.  
38 U.S.C.A. § 5103, 5103A; 38 C.F.R. § 3.159; see Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (the duty to assist does 
not affect matters on appeal when the question is limited to 
statutory interpretation.); see also, Sabonis at 430 (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefits flowing to the veteran are to 
be avoided).  


ORDER

The claim to reverse or revise the RO's decision of December 
6, 1960, on the basis of CUE, is denied.

The claim of entitlement to an effective date earlier than 
April 27, 1999, for a grant of service connection for 
tinnitus, is denied.




REMAND

The veteran also seeks entitlement to a rating in excess of 
40 percent for his service-connected bilateral sensorineural 
hearing loss.

The extent of the veteran's hearing impairment was last 
examined by the VA in June 1999.  At that time, speech 
reception testing was reported as 76 W22, bilaterally.  

In January 2000, following a VA audiological assessment, the 
veteran was provided with new hearing aids.  

During his hearing before the undersigned in April 2004, the 
veteran testified that the level of his hearing acuity had 
deteriorated during the previous year or two.  He also 
testified that he had had his hearing examined during the six 
months prior to April 2004.  The report of that examination 
has not been associated with the claims folder.

In light of the foregoing, additional development is 
warranted with respect to the issue of entitlement to an 
increased rating for hearing loss disability.  Accordingly, 
the case is remanded for the following actions:

1.  Request that the veteran furnish the 
names, addresses, and approximate dates 
of treatment or examination, of all 
health care providers who may possess 
additional records pertinent to his claim 
of entitlement to an increased rating for 
hearing loss disability.  This should 
include, but is not limited to, the 
hearing examination which reportedly 
occurred approximately six months prior 
to his April 2004 hearing before the 
undersigned Veterans Law Judge.  Then 
request such records directly from the 
providers.  Also request that the veteran 
furnish any such records in his 
possession.
2.  When the actions in paragraph 1 have 
been completed, schedule the veteran for 
an examination to determine the extent of 
his service-connected sensorineural 
hearing loss disability.  All indicated 
tests and studies must be performed, 
including, but not limited to audiometric 
testing.  Any indicated consultations 
must also be scheduled.  The claims 
folder must be made available to the 
examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, be reviewed.  In reviewing the 
record, the examiner must interpret (and, 
if necessary, reconcile) the finding on 
the report of the June 1999 VA 
examination which indicated that the 
veteran's bilateral speech reception 
testing was 76 W22.  The rationale for 
all opinions must be set forth in 
writing.

3.  When the actions requested in 
paragraphs 1 and 2 have been completed, 
undertake any other indicated development 
and then readjudicate the issue of 
entitlement to a rating in excess of 40 
percent for the veteran's service-
connected hearing loss disability.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to 


submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 



	                     
______________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



